DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/08/2021. As directed by the amendment: claims 1, 11-14 have been amended; no claims have been canceled; and claims 15-25 have been added. Thus, claims 1-25 are presently pending in this application.
Applicant’s amendments to specification and claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 05/21/2021.

Allowable Subject Matter
Claims 1-25 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Erbstein (US 2018/0008778), Atterbury et al. (US 2017/0354779), Cirillo et al. (US 2017/0189625), Michael (US 2017/0182258), Despa et al. (US 2016/0213853), Groeschke et al. (US 2015/0018775), Baek et al. (US 2014/0194829).
Regarding claim 1, the prior arts fail to disclose/teach among all the limitation or render obvious a drug delivery system comprising an electronically controlled capturing system, a switch structure wherein operation of the switch structure initiates an action within the electronically controlled capturing system, a drive sleeve, and a rotatable driven member wherein a torque transfer coupling is arranged between the drive sleeve and the rotatable driven member for transferring rotational movement from the drive sleeve to the rotatable driven member and wherein the torque transfer coupling is adapted to allow limited independent 
Erbstein only discloses a drug delivery system (1, figs. 1-3) comprising a data collection device 20 with a display 22 for presenting dosage information 22a, and a movable component (70). 
Atterbury only discloses a drug delivery system (20, figs. 1-3) comprising a sleeve (26) with a limited independent rotation movement (from locked position 36 to the unlocked position 37, fig. 1 and par. 0033).
Cirillo only discloses a drug delivery system (figs. 1-7) comprising a monitoring device (1).
Michael only discloses a drug delivery system (1940, figs. 19A-22) comprising an adjunct device (1901).
Despa only discloses a drug delivery system (figs. 1A-1C) comprising a dose detection module 110 allowing a user to view one or more status indicators 112 (par. 0046). 
Groeschke only discloses a drug delivery system (10, fig. 1) comprising a monitoring device (30) with limited independent movement of element (42, figs. 2-5).
Baek only discloses a drug delivery system (10, fig. 13) comprising a dose measuring device (100) with a housing 101, a rotation ring 103, an encoder, and an auxiliary sleeve 102 wherein the auxiliary sleeve 102 is fixed to the dial sleeve 21 of the drug delivery device 10 and wherein when the dial sleeve 21 linearly moves along the longitudinal direction by spirally moving with respect to the main body 11, the auxiliary sleeve 102 also spirally moves with respect to the housing 101 (par. 0041).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783